Case 1:20-cv-05237-ER Document 34 Filed 05/06/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X wane nnn nnn n neem een nnn n encase nna nee nme xX
20 Civ. 5237 (ER)
SHANA MELIUS , Defendant’s Response to
PLAINTIFF Plaintiff's Demands to
Produce
-against-

Council Member Andy King*

a semasssesee x

 

 

PLEASE TAKE NOTICE THAT PURSUANT TO F.R.C.P. AND LOCAL
CIVIL RULES 26.3 AND 33.3 of the United States District Court for the Southern
District of New York, defendant Andy King by and through his counsel makes the
following answers to Plaintiff's Request to Produce.

1. Defendant King has no documents his possession regarding Plaintiff's
personnel file. Defendant was not in possession of these files. Defendant was
expelled from the City Council for the City of New York. He was expelled last
year in 2020. Any documents that was in the possession of Mr. King was the
property of the City Council and kept with the City Of New York City Council
and would be in the possession of the City Counsel, their Office of the General
Counsel, their Special Counsel, or the Attorneys who represented Mr. King, or
their lawyers, ( who were required to sign a non-disclosure agreement). The
Human Resources will have any or all these items. Last But Not Least Mr. King
was represent by Lauren P. Raysor, Esq. as I did not represent Mr. King in that
instance.

2. Defendant has none of the records demanded by Plaintiff in his
possession. (See answer to response #1.)

 
Case 1:20-cv-05237-ER Document 34 Filed 05/06/21 Page 2 of 3

Defendant does not have any of Plaintiff's Demand to Produce
Contained in Request #3.

Plaintiff does not have possession of any Documents demanded in
pargarth #4, for the reasons stated in Response #1.

Plaintiff does not have any of these requests in his possession, for the
above stated responded. Any request for a Reasonable Acomdation,
would be handled by the City Council’s HR Department.

Please see the attached exhibits which were included as exhibits
and attached with Defendant King’s Answer to his complaint. See

exhibit A.

10,

Ll.

12.

13.

14.

Objection: Plaintiff's request are overboard and may included
privilege information he may have had with his previous counsel at
the time or the City Council Committee on Standards and Ethics in
Executive session. Defendant has no such information in his
possession.

See answer to Requests #1 and #7.

Defendant King has no documents in his possession in Response to
Request # 9.

Said documentation is not in the possession of Plaintiff. Counsel
would think that these documents are in the possession of the Special

Counsel.

Objection: Plaintiff's Request #11 is an improper request for
Document Production .

Plaintiff has no documents in his possession. The proper custodian of
records would be the City Counsel Office of Human Resources, or the
Special Council or General Council’s Office, if said documents exist.

No Documents are in Plaintiffs possession, regarding said request.

Objection: Said request is overboard. Plaintiff has no knowledge of

 
Case 1:20-cv-05237-ER Document 34 Filed 05/06/21 Page 3 of 3

 
